Citation Nr: 0204586	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  99-18 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the cervical spine, with 
congenital blocked vertebra at C2-3, also claimed as cervical 
disc disease and severe limitation of motion of the cervical 
spine.

 (The issue of whether there was clear and unmistakable error 
(CUE) in a decision of the Board of Veterans' Appeals dated 
March 11, 1983, has been addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1998 by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In a decision of February 6, 2001, the Board denied the 
veteran's appeal.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which vacated the Board's decision and remanded the 
matter to the Board for consideration of the applicability of 
the Veterans Claims Assistance Act of 2000.

The Board notes that rating decisions in January 1981 and 
June 1982 denied entitlement to service connection for 
degenerative disc disease of the cervical spine.  The veteran 
did not timely appeal those determinations to the Board and, 
therefore, those rating actions became final.  Thereafter, 
the veteran attempted to reopen his claim.  The RO found that 
new and material evidence sufficient to reopen the claim had 
not been submitted, and the current appeal ensued.

A decision by the Board dated February 6, 2001, remanded two 
issues to the RO for review of the claims file to ensure 
compliance with the provisions of the Veterans Claims 
Assistance Act of 2000.  Those issues were entitlement to 
service connection for migraine headaches and hypertension as 
secondary to a lumbar spine disability.  The Court's Order of 
April 2001 did not vacate the Board's action on those issues, 
which remain within the jurisdiction of the RO.

The Board, in this decision, finds that the veteran has 
presented sufficient evidence to reopen his claim of 
entitlement to service connection for degenerative disc 
disease of the cervical spine, with congenital blocked 
vertebra at C2-3, and the Board is undertaking additional 
development of that claim pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.).  After giving the notice 
and reviewing the response to the notice, the Board will 
prepare a separate decision addressing that issue and other 
matters, including those raised in the veteran's 
representative written statement of December 4, 2001.


FINDINGS OF FACT

1.  Rating decisions in January 1981 and June 1982 denied 
entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Additional evidence added to the record since June 1982 
concerning the veteran's cervical spine is so significant 
that it must be considered in order to fairly decide the 
merits of his service connection claim.


CONCLUSIONS OF LAW

1.  Rating decisions in January 1981 and June 1982, which 
denied entitlement to service connection for degenerative 
disc disease of the cervical spine, are final.  38 U.S.C.A. 
§ 7105 (West 1991).

2.  Additional evidence presented or secured since June 1982 
is new and material, and the claim of entitlement to service 
connection for degenerative disc disease of the cervical 
spine is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001). 

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 1991).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 1991).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist has been 
met. 

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
See Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The VCAA also provides that 
nothing in the section of the statute concerning VA's duty to 
assist claimants shall be construed to require VA to reopen a 
claim which has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f).  

At the time of the prior final rating decisions in January 
1981 and June 1982, denying entitlement to service connection 
for degenerative disc disease of the cervical spine, the 
evidence of record included: the veteran's service medical 
records; VA treatment records; statements by the veteran; and 
reports of VA examinations.  The service medical records were 
entirely negative for any complaint, findings, or diagnosis 
of a disorder of the cervical spine.  Postservice VA 
treatment records were negative for any complaints or 
findings related to the cervical spine.  At a VA examination 
in June 1977 and at a VA orthopedic examination in June 1978, 
the veteran made no complaint concerning his neck (cervical 
spine) and there were no findings related to the cervical 
spine.  In a statement dated in October 1980, the veteran 
indicated that he had been having pain in the neck.  However, 
at a VA orthopedic examination in December 1980, he made no 
complaint about his neck and there were no findings related 
to the cervical spine.

The evidence added to the record since June 1982 concerning 
the cervical spine includes VA and private treatment records, 
statements by the veteran, medical treatise excerpts 
submitted by the veteran, and reports of VA examinations.  
All of the additional evidence is "new", in that the items 
of evidence presented or secured since June 1982 were not of 
record at the time of the prior final disallowances of the 
veteran's claim.  The Board finds that one item of the 
additional evidence, a statement by a private physician, is 
"material", in that it constitutes competent medical 
evidence relating a current cervical spine disorder to the 
veteran's period of active duty.

The additional private medical evidence which the veteran 
submitted includes a statement in September 1998 by A.R., MD, 
a specialist in internal medicine.  She stated, "[The 
veteran] has been under my medical care since December of 
1997.  I have been treating him for hypertension, neck, and 
back discomfort.  In addition he has also been experiencing 
headaches that are tension related.  [He] has had chronic 
back and neck pain attributed to his work associated with the 
military and has been evaluated by orthopedists who feel that 
medical management is warranted..."

Among the matters raised by the representative in December 
2001, his assertion that the undersigned essentially 
determined the probative value of Dr. R.'s letter appears  to 
have validity.  Accordingly, I now conclude that Dr. R's 
statement of September 1998 meets the very minimal 
requirements of Hodge to reopen a previously denied service 
connection claim, because it links a cervical spine problem 
to the veteran's active service, albeit in an attenuated 
fashion.  The Board further concludes that the veteran has 
presented new and material evidence sufficient to reopen his 
claim for service connection for degenerative disc disease of 
the cervical spine, with congenital blocked vertebra at C2-3.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  

ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for degenerative disc 
disease of the cervical spine, with congenital blocked 
vertebra at C2-3, also claimed as cervical disc disease and 
severe limitation of motion of the cervical spine, is 
reopened, and the appeal is granted to that extent.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

